EXHIBIT 10.1
 
AMENDMENT NO. 3 TO CREDIT AGREEMENT AND AMENDMENT NO. 2 TO REGISTRATION RIGHTS
AGREEMENT
 
This AMENDMENT NO. 3 TO CREDIT AGREEMENT AND AMENDMENT NO. 2 TO REGISTRATION
RIGHTS AGREEMENT (this “Amendment”) dated as of October 19, 2010 (the “Effective
Date”), by and among CADIZ INC. and CADIZ REAL ESTATE LLC, as borrowers (the
“Borrowers”), the lenders signatory hereto (the “Lenders”) and LC CAPITAL MASTER
FUND, LTD., as administrative agent (“LC Capital” or, in such capacity, the
“Agent”).


RECITALS
 
WHEREAS, the Borrowers entered into that certain Credit Agreement, dated as of
June 26, 2006, by and among the Borrowers, the lenders party thereto and Peloton
Partners LLP, as administrative agent (“Peloton Agent”); as amended pursuant to
that certain Amendment No. 1 to Credit Agreement dated as of September 29, 2006
by and among the Borrowers, the lenders party thereto and Peloton Agent; and as
further amended pursuant to that certain Amendment No. 2 to Credit Agreement and
Amendment No. 1 to Registration Rights Agreement dated as of June 4, 2009 (the
“Second Amendment”) by and among the Borrowers, the lenders party thereto and LC
Capital, as administrative agent  (and as the same may be further amended and
supplemented from time to time prior to the Effective Date, the “Credit
Agreement”);


WHEREAS, pursuant to that certain Assignment and Assumption Agreement dated as
of April 16, 2008, by and among Peloton Multi-Strategy Master Fund (“Peloton”)
and LC Capital, LC Capital replaced Peloton as a lender under the Credit
Agreement (the “Loan Assignment”);


WHEREAS, pursuant to that certain Resignation and Appointment Agreement dated as
of June 16, 2008 by and among Peloton Agent and LC Capital, LC Capital replaced
Peloton Agent as administrative agent under the Loan Documents (“Successor Agent
Appointment”);


WHEREAS, the Borrowers consented to the Loan Assignment and the appointment  of
LC Capital as the successor Agent pursuant to that certain Consent signed by the
Borrowers and dated as of April 16, 2008;


WHEREAS, Cadiz entered into that certain Registration Rights Agreement dated as
of June 26, 2006 by and among Cadiz and Peloton Agent on behalf of each holder
of registrable securities, as amended pursuant to the Second Amendment (and as
the same may be further amended and supplemented from time to time prior to the
Effective Date, the “Registration Rights Agreement”);


WHEREAS, the Borrowers, the Agent and the Lenders have agreed to amend the
Credit Agreement and the Registration Rights Agreement on the terms and
conditions set forth herein; and


WHEREAS, each of the defined terms used herein shall, if not otherwise defined
in this Amendment, has the same meaning as set forth in the Credit Agreement.


NOW, THEREFORE, in consideration of the foregoing and other good and valid
consideration, the receipt and adequacy of which are hereby expressly
acknowledged, the parties hereby agree as follows:
 
 
 
 
ARTICLE I
Amendments to Credit Agreement


1.01 The following definitions in Section 1.1 of the Credit Agreement are hereby
amended and restated to read in their entirety as follows:
 
““Conversion Price” with respect to any Loan, the price set forth opposite such
Loan’s designation in Schedule 1.1C.  In each case, the applicable Conversion
Price shall be subject to anti-dilution protection described in Section 2.7(f)
hereof.”


““Commitment” the sum of the Tranche A Term Commitment, the Tranche B Term
Commitment, the Tranche C-1 Term Commitment and the Tranche C-2 Term
Commitment.”


““Facility” each of (a) the Tranche A Term Commitments and the Tranche A Term
Loans made thereunder (the “Tranche A Term Facility”), (b) the Tranche B Term
Commitments and the Tranche B Term Loans made thereunder (the “Tranche B Term
Facility”), (c) the Tranche C-1 Term Commitments and the Tranche C-1 Term Loans
made thereunder (the “Tranche C-1 Term Facility”), and (d) the Tranche C-2 Term
Commitments and the Tranche C-2 Term Loans made thereunder (the “Tranche C-2
Term Facility”).”


““Loan Documents” this Agreement, the Security Documents, the Registration
Rights Agreement, the Third Amendment Closing Certificate, each Tranche C-2 Draw
Request and any amendment, waiver, supplement or other modification to any of
the foregoing.”


““Tranche A Term Loan” as defined in Section 2.1(a)(i).”


““Tranche B Term Loan” as defined in Section 2.1(a)(ii).”


1.02 The following definitions are hereby added to Section 1.1 of the Credit
Agreement in their proper alphabetical order:
 
““Additional Capital Condition” the receipt by Borrower of (a) one or more
binding commitments from one or more Persons who are not lenders under this
Credit Agreement as of the Third Amendment Effective Date to provide at least
$5,000,000 in debt or equity working capital financing, which commitments may be
subject to customary conditions to funding and shall provide for the funding of
at least $5,000,000 of such commitments on or before the date that is thirteen
(13) months after the Third Amendment Effective Date or (b) at least $5,000,000
in debt or equity working capital financing from one or more Persons who are not
lenders under this Credit Agreement as of the Third Amendment Effective Date.”


““After-Acquired Property” any fee interest in any real property or any
leasehold interest in any Material Leased Property acquired after the Closing
Date by any Loan Party or its Subsidiaries (other than any such fee interest in
real property or leasehold interest in Material Leased Property subject to a
Lien expressly permitted by Section 6.2(f)).”


““Material Leased Property” any real property located in the United States in
which any Loan Party or any of their Subsidiaries has a leasehold interest
(excluding any such real property that is used primarily for executive and
administrative functions of the Loan Parties).”


““Mortgage Amendment” as defined in Section 4.1(f).”


““New Mortgage” as defined in Section 5.11”


““Section 5.11 Properties” as defined in Section 5.11.”


““Third Amendment” that certain Amendment No. 3 to Credit Agreement and
Amendment No. 2 to Registration Rights Agreement by and among the Borrowers, the
Agent and the Lenders, and dated as of the Third Amendment Effective Date.”


““Third Amendment Closing Certificate” as defined in Section 4.1(d).”


““Third Amendment Effective Date” October 19, 2010.”
 
““Tranche A-2a Term Loan” with respect to each Lender, as of any date of
determination, such Lender’s pro rata share (based on the principal amount of
such Lender’s Tranche A-2 Term Loan immediately prior to the Third Amendment
Effective Date) of (a) one-half of the Accreted Loan Value of the Tranche A-2
Term Loan through but excluding the Third Amendment Effective Date as set forth
on Schedule 1.1D minus (b) an amount equal to the product of (i) the Tranche C-2
Draw Percentage as of such date of determination multiplied by (ii) the amount
described in clause (a).”


““Tranche A-2b Term Loan” with respect to each Lender, as of any date of
determination such Lender’s pro rata share (based on the principal amount of
such Lender’s Tranche A-2 Term Loan immediately prior to the Third Amendment
Effective Date) of (a) one-half of the Accreted Loan Value of the Tranche A-2
Term Loan through but excluding the Third Amendment Effective Date as set forth
in Schedule 1.1D  plus (b) all of the interest accruing on the Tranche A Term
Loan pursuant to Section 2.4 from and including the Third Amendment Effective
Date through but excluding such date of determination plus (c) an amount equal
to the amount calculated pursuant to clause (b) of the definition of “Tranche
A-2a Term Loan” as of such date of determination.”


““Tranche B-1 Term Loan” with respect to each Lender, such Lender’s pro rata
share (based on the principal amount of such Lender’s Tranche B Term Loan
immediately prior to the Third Amendment Effective Date) of $2,500,000 in
principal of the Tranche B Term Loan.”


““Tranche B-2 Term Loan” with respect to each Lender, as of any date of
determination, such Lender’s pro rata share (based on the principal amount of
such Lender’s Tranche B Term Loan immediately prior to the Third Amendment
Effective Date) of the amount equal to the product of (a) the Tranche C-2 Draw
Percentage as of such date of determination multiplied by (b) $5,000,000.”


““Tranche B-3a Term Loan” with respect to each Lender, as of any date of
determination, such Lender’s pro rata share (based on the principal amount of
such Lender’s Tranche B Term Loan immediately prior to the Third Amendment
Effective Date) of one-half of the sum of (a) the Accreted Loan Value of the
Tranche B Term Loan through but excluding the Third Amendment Effective Date as
set forth in Schedule 1.1D minus (b) the  principal amount of the Tranche B-1
Term Loan as of the Third Amendment Effective Date minus (c) the principal
amount of the Tranche B-2 Term Loan as of such date of determination minus (d)
an amount equal to the product of (i) the Tranche C-2 Draw Percentage as of such
date of determination multiplied by (ii) the sum of the amounts set forth in
clauses (a), (b) and (c).”


““Tranche B-3b Term Loan” with respect to each Lender, as of any date of
determination, such Lender’s pro rata share (based on the principal amount of
such Lender’s Tranche B Term Loan immediately prior to the Third Amendment
Effective Date) of one-half of the sum of (a) the Accreted Loan Value of the
Tranche B Term Loan through but excluding the Third Amendment Effective Date as
set forth in Schedule 1.1D minus (b) the principal amount of the Tranche B-1
Term Loan as of the Third Amendment Effective Date minus (c) the principal
amount of the Tranche B-2 Term Loan as of such date of determination plus (d)
all of the interest accruing on the Tranche B Term Loan pursuant to Section 2.4
from and including the Third Amendment Effective Date through but excluding such
date of determination plus (e) an amount equal to the amount calculated pursuant
to clause (d) of the definition of “Tranche B-3a Term Loan” as of such date of
determination.”


““Tranche C-1 Term Commitment” as to any Lender, the obligation of such Lender
to make a Tranche C-1 Term Loan to the Borrower in a principal amount, if any,
equal to the amount set forth under the heading “Tranche C-1 Term Commitment”
opposite such Lender’s name on Schedule 1.1A.  The original aggregate amount of
the Tranche C-1 Term Commitment is $5,000,000.”


““Tranche C-1 Term Loan” as defined in Section 2.1(b).”


““Tranche C-2 Draw Percentage” as of any date of determination, a fraction
(expressed as a percentage), the numerator of which is the outstanding principal
amount of the Tranche C-2 Term Loan as of such date of determination and the
denominator of which is $5,000,000.”


““Tranche C-2 Draw Request” as defined in Section 4.2(a).”


““Tranche C-2 Term Commitment” as to any Lender, the obligation of such Lender
to make a Tranche C-2 Term Loan to the Borrower in a principal amount, if any,
equal to the amount set forth under the heading “Tranche C-2 Term Commitment”
opposite such Lender’s name on Schedule 1.1A.  The original aggregate amount of
the Tranche C-2 Term Commitment is $5,000,000.”


““Tranche C-2 Term Commitment Termination Date” the earliest to occur of (a) the
date that is twelve (12) months after the Third Amendment Effective Date, (b)
satisfaction of the Additional Capital Condition and (c) termination of the
Commitments pursuant to Section 7 as a consequence of the occurrence of an Event
of Default described in clause (i) or (ii) of paragraph (f) of Section 7 with
respect to the Borrower.


““Tranche C-2 Term Loan” as defined in Section 2.1(c).”


1.03 The following definitions in Section 1.1 of the Credit Agreement are hereby
deleted in its entirety:
 
“Tranche A-1 Conversion Price;”


“Tranche A-2 Conversion Price;” and


“Tranche B Conversion Price.”


1.04 Section 2.1 of the Credit Agreement is hereby amended and restated to read
in its entirety as follows:
 
2.1           Term Commitments; Outstanding Term Loans.  (a)  On the Closing
Date, each Lender made (i) a Loan (a “Tranche A Term Loan”) to the Borrower in
an amount equal to the Tranche A Term Commitment of such Lender and (ii) a Loan
(a “Tranche B Term Loan”) to the Borrower in an amount equal to the amount of
the Tranche B Term Loan Commitment of such Lender.  As of the Third Amendment
Effective Date, (x) the Tranche A Term Loan is comprised of the Tranche A-1 Term
Loan, the Tranche A-2a Term Loan and the Tranche A-2b Term Loan and (y) the
Tranche B Term Loan is comprised of the Tranche B-1 Term Loan, the Tranche B-2
Term Loan, the Tranche B-3a Term Loan and the Tranche B-3b Term Loan.  The
Borrower shall not have any right to reborrow any portion of any Tranche A Term
Loan or any Tranche B Term Loan that may be repaid or prepaid from time to time.


(b)           Subject to the terms and conditions hereof, each Lender severally
agrees to make a Loan (a “Tranche C-1 Term Loan”) to the Borrower on the Third
Amendment Effective Date, upon the satisfaction or waiver of the applicable
conditions set forth in Section 4, in an amount equal to the Tranche C-1 Term
Commitment of such Lender.  The Borrower shall not have any right to reborrow
any portion of any Tranche C-1 Term Loan that may be repaid or prepaid from time
to time.


(c)           Subject to the terms and conditions hereof, each Lender severally
agrees to make one or more Loans (collectively, the “Tranche C-2 Term Loan”) to
the Borrower from and after the Third Amendment Effective Date until the Tranche
C-2 Term Commitment Termination Date in an aggregate amount equal to the Tranche
C-2 Term Commitment of such Lender.  The Tranche C-2 Term Loan shall be
disbursed in one or more draws having in an aggregate amount, for each draw, of
not less than $1,000,000 and integral multiples of $100,000 in excess
thereof  (provided, however, that the Borrower may at any time make a single
draw equal to all but not less than all of the remainder of the undrawn Tranche
C-2 Term Commitments of the Lenders without regard to the foregoing minimum)
upon not less than 10 Business Days’ notice to Agent and the satisfaction or
waiver of the applicable conditions set forth in Section 4.


1.05 Section 2.2 of the Credit Agreement is hereby amended and restated to read
in its entirety as follows:
 
2.2           Repayment of Loans.  The Accreted Loan Value of the Tranche A Term
Loan, the Tranche B Term Loan, the Tranche C-1 Term Loan and the Tranche C-2
Term Loan shall be due and payable on the Maturity Date to the Agent for the
account of each Lender as set forth in the Register referenced in Section
9.6(a).


1.06 Section 2.3 of the Credit Agreement is hereby amended and restated to read
in its entirety as follows:
 
2.3           Optional Prepayments.


(a)           The Borrowers may prepay (i) each of the Tranche A-2 Term Loans
and the Tranche B-3 Term Loans in cash, solely in accordance with Section
2.3(b), in an amount equal to the Accreted Loan Value of such Loans as of the
day prior to the date of such prepayment and (ii) the Tranche A-1 Term Loan in
cash or in stock, at the option of the Lender, solely in accordance with
Sections 2.3(b), in an amount equal to the Tranche A-1 Prepayment Amount, as of
the date of such prepayment.  In no event, may any Loan be prepaid during the
Two Year Extension Period.  The Agent shall deliver any prepayment notice it
receives from the Borrowers under this Section 2.3 to the Lenders within three
(3) Business Days.


(b)           The Borrowers may prepay in whole, but not in part, (i) either or
both of the Tranche A-2 Term Loans and the Tranche B-3 Term Loans and (ii) only
upon concurrent payment of both the Tranche A-2 Term Loan and the Tranche B-3
Term Loan, the Tranche A-1 Term Loan, in each case on no less than thirty (30)
days’ prior written notice to the Agent, which notice shall specify the Loans
that will be prepaid and the date on which such prepayment will be delivered to
the Agent.  It shall not be a condition to the delivery by the Borrowers of such
prepayment notice that the Borrowers have sufficient available funds to make
such prepayment.  Upon receipt by the Agent of prepayment in full of the
Accreted Value of the Loans to be prepaid, each of the Lenders will have the
right, for a period of sixty (60) days after the date of prepayment, to convert
any remaining portion of the Tranche A-1 Term Loans, the Tranche A-2a Term
Loans, the Tranche B-1 Term Loans, the Tranche B-2 Term Loans, the Tranche B-3a
Term Loans, the Tranche C-1 Term Loans and/or the Tranche C-2 Term Loans into
the Conversion Shares at the applicable Conversion Price, subject to the terms
and provisions of Section 2.7.  If either Lender elects not to convert any of
the foregoing Loans within such sixty (60) day period, the Borrowers may, at any
time thereafter, upon no less than thirty (30) days’ prior written notice to
Agent, prepay any of the foregoing Loans in cash in an amount equal to the
Accreted Loan Value thereof.


(c)           The Borrowers shall not have any right to prepay the Loans other
than as set forth in this Section 2.3.
 
 
1.07 Section 2.4 of the Credit Agreement is hereby amended and restated to read
in its entirety as follows:
 
2.4           Interest Rates and Payment Dates.  (a)  Prior to prepayment of the
Tranche A-2 Term Loan, interest on the Tranche A-1 Term Loans and the Tranche
A-2a Term Loans shall accrete to the principal amount of the Tranche A-2b Term
Loans and after prepayment of the Tranche A-2 Term Loans, interest on the
Tranche A-1 Term Loans shall be payable, in cash, to each Lender on the first
Business Day of each month following the prepayment of the Tranche A-2 Term
Loans.


(b)           Prior to prepayment of the Tranche B-3 Term Loan, interest on the
Tranche B-3a Term Loans shall accrete to the principal amount of the Tranche
B-3b Term Loans.


(c)           Interest on each of the Tranche B-1 Term Loans, the Tranche B-2
Term Loans, the Tranche C-1 Term Loans and the Tranche C-2 Term Loans shall at
all times accrete to the principal amount of the Tranche B-1 Term Loans, the
Tranche B-2 Term Loans, the Tranche C-1 Term Loans and the Tranche C-2 Term
Loans, respectively.


(d)           In each case, interest shall accrete on the outstanding principal
amount of any Loan (including additional principal amount added pursuant to this
Agreement), or be paid in cash as applicable pursuant to Section 2.4(a), at the
rate of 5.0% per annum from and including the Closing Date until and including
the third anniversary of the Closing Date, and 6.0% thereafter.  If all or a
portion of the principal amount of any Loan shall not be paid when due (whether
at stated maturity, by acceleration or otherwise), all outstanding Loans
(whether or not overdue) shall bear interest at a rate per annum equal to the
rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section plus 2%.


1.08 Section 2.7(d) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:
 
“For so long any portion of the Loans remain outstanding, LC Capital shall have
the right to designate up to two (2) independent directors to serve on Cadiz’s
Board of Directors (subject to any restrictions under applicable law or the
rules and requirements of any securities exchange upon which any of Cadiz’s
securities may  be traded).  Each such director must meet the requirements of
“independent director” for all purposes under the rules and regulations of the
NASDAQ and the SEC.  This director designation is personal to LC Capital and
cannot be assigned pursuant to Section 9.6(a).”
 
1.09 Section 3.1 of the Credit Agreement is hereby amended and restated to read
in its entirety as follows:
 
“3.1           No Change.  Since the last day of the latest fiscal year with
respect to which Cadiz has filed with the SEC an Annual Report on Form 10-K,
there has been no development or event that has or could reasonably be expected
to have a Material Adverse Effect.”


1.10 The last sentence of Section 3.7 of the Credit Agreement is hereby amended
and restated to read in its entirety as follows:
 
“The property subject to the Mortgage comprises all of the real property owned
by the Loan Parties and any of the their Subsidiaries and all of the Material
Leased Properties.”


1.11 The penultimate sentence of Section 3.16(b) of the Credit Agreement is
hereby amended and restated to read in its entirety as follows:
 
“Schedule 1.1B lists, as of the Closing Date, each parcel of owned real property
owned by the Loan Parties and any of their Subsidiaries and each leasehold
interest in Material Leased Properties.”


1.12 Section 4.1 of the Credit Agreement is hereby amended and restated to read
in its entirety as follows:
 
“4.1           Conditions to Third Amendment Effective Date.  The occurrence of
the Third Amendment Effective Date and the obligations of each Lender having a
Term C-1 Term Commitment to make its Tranche C-1 Term Loan and otherwise
complete the transactions contemplated by this Agreement are subject to the
satisfaction, or waiver by each of the Lenders having a Tranche C-1 Term
Commitment, of each of the following conditions precedent:


(a)           Third Amendment.  The Agent shall have received (i) the Third
Amendment, executed and delivered by the Agent, Cadiz and CRE, each of the
Lenders having a Term C-1 Term Commitment, each of the Lenders having a Term C-2
Term Commitment and the Required Lenders.


(b)           Bring Down.  The representations and warranties contained in the
Loan Documents shall be true and correct as if made on and as of the Third
Amendment Effective Date (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, such representation or
warranty shall be true and correct as of such specific date) and no Default or
Event of Default shall have occurred and, as of the Third Amendment Effective
Date, be continuing, in each case, except as otherwise identified in Exhibit 5
to the Third Amendment Closing Certificate.


(c)           Approvals and Filings.  All governmental and third party approvals
and filings (including landlords’ consents and any notification required to be
made to NASDAQ) necessary in connection with the continuing operations of the
Loan Parties and the transactions contemplated hereby shall have been
obtained/filed and be in full force and effect, and all applicable waiting
periods shall have expired without any action being taken or threatened by any
competent authority that would restrain, prevent or otherwise impose adverse
conditions on the extension of the Tranche C-1 Term Loan or the Tranche C-2 Term
Loan hereunder.


(d)           Closing Certificate; Good Standing Certificates.  The Agent shall
have received (i) a certificate of each Loan Party, dated the Third Amendment
Effective Date, substantially in the form attached to the Third Amendment as
Attachment 1 (the “Third Amendment Closing Certificate”), with appropriate
insertions and attachments and (ii) a good standing certificate from each
Borrower from its jurisdiction of incorporation dated not earlier than thirty
(30) days prior to the Third Amendment Effective Date.


(e)           Lien Searches.  The Agent shall have received the results of a
recent lien search in each of the jurisdictions where assets of the Loan Parties
are located, and such search shall reveal no liens on any of the assets of the
Loan Parties except for liens permitted by Section 6.2 or discharged prior to
the Third Amendment Effective Date pursuant to documentation satisfactory to the
Agent.


(f)           Amended Mortgage.  The Agent shall have received (i) an amendment
to the Mortgage, in form, scope and substance satisfactory to the Agent (the
“Mortgage Amendment”), executed and delivered by a duly authorized officer of
each party thereto and the Mortgage Amendment shall have been duly recorded in
the offices specified on Schedule 3.16(b), (ii) the Agent shall have received
evidence, in form, scope and substance satisfactory to the Agent of such
recordation and (iii) the irrevocable and unconditional commitment of the Title
Company to issue to the Agent, on behalf of the Lenders, in form, scope and
substance satisfactory to the Agent, effective as of the date and time the
Mortgage Amendment is recorded, endorsements to the Lender’s Policy which shall
(w) insure Agent, for the benefit of the Lenders, as the named insured (in
substantially the form of C.L.T.A. endorsement 104), (x) redate the policy and
all endorsements thereto to the date of recording of the Mortgage Amendment, (y)
increase the amount of the policy to $55,785,487.16 plus accumulated interest
(in substantially the form of C.L.T.A. endorsement 107.2) and (z) reflect no new
exceptions to title, other than the exceptions shown on the Supplemental Report
dated as of September 20, 2010, issued by the Title Company (Order No.
10674462-X49), and continued priority of the Mortgage (in substantially the form
of C.L.T.A. endorsement 110.5) and which may contain endorsements as to other
matters as the Agent reasonably deems necessary or advisable, which endorsements
shall each be in form, scope and substance satisfactory to the Agent.”


1.13 Section 4.2 is hereby added to the Credit Agreement to read in its entirety
as follows:
 
“4.2           Conditions to Extension of Credit under Tranche C-2.  The
obligations from time to time of each Lender having a Tranche C-2 Term
Commitment to make its Tranche C-2 Term Loan are subject to the satisfaction, or
waiver by each of the Lenders having a Tranche C-2 Term Commitment, of each of
the following conditions precedent:


(a)           Draw Request.  The Agent shall have received a draw request, in
form and substance satisfactory to the Agent (each, a “Tranche C-2 Draw
Request”), (i) setting forth the amount of the proposed disbursement, which
shall not be less than $1,000,000 and shall be in integral multiples of $100,000
in excess thereof (provided, however, that the Borrower may at any time make a
single draw equal to all but not less than all of the remainder of the undrawn
Tranche C-2 Term Commitments of the Lenders without regard to the foregoing
minimum), (ii) setting forth the proposed date of disbursement, which shall not
be (x) less than ten (10) Business Days after the date of the disbursement
request, (y) after the date that is twelve (12) months after the Third Amendment
Effective Date nor (z) after the Tranche C-2 Term Commitment Termination Date,
(iii) setting forth the account of the Borrower into which the Tranche C-2 Term
Loan should be paid, and (iv) certifying that the conditions set forth in this
Section 4.2 have been satisfied or, if not satisfied, describing in detail the
reason for any failure of any such condition to be satisfied.


(b)           Effectiveness of Loan.  Each of the Loan Documents shall be in
full force and effect as of the date of the disbursement request and the date of
disbursement.


(c)           Absence of Default or Event of Default.  Immediately before the
disbursement and immediately after giving effect thereto and to the application
of proceeds thereof, the representations and warranties contained in the Loan
Documents shall be true and correct as if made on and as of the date of
disbursement (or, if any representation or warranty is expressly stated to have
been made as of a specific date, such representation or warranty shall be true
and correct as of such specific date) and no Default or Event of Default shall
have occurred and, as of the date of disbursement, be continuing.


(d)           Tranche C-2 Term Commitment Termination Date.  The Tranche C-2
Term Commitment Termination Date shall not have occurred.


(e)           New Mortgage.  The New Mortgage, covering such Section 5.11
Properties as specified by the Agent in accordance with Section 5.11, shall have
been executed and delivered to the Agent.


1.14 Section 5.9(b) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:
 
“With respect to any After-Acquired Property, promptly (i) deliver an amended
and restated version of Schedule 1.1B which shall include a legal description of
such After-Acquired Property, (ii) unless directed otherwise by the Agent,
deliver a Phase I environmental assessment with respect to such After-Acquired
Property, (iii) unless directed otherwise by the Agent, execute and deliver a
first priority Mortgage, in favor of the Agent, for the benefit of the Lenders,
covering such After-Acquired Property, (iv) unless directed otherwise by the
Agent, provide the Agent with (x) title and extended coverage insurance covering
such After-Acquired Property in an amount at least equal to the purchase price
of such real property (or such other amount as shall be reasonably specified by
the Agent) and (y) any consents and estoppels reasonably deemed necessary or
advisable by the Agent in connection with such Mortgage, each of the foregoing
in form, scope and substance reasonably satisfactory to the Agent and (v) if
requested by the Agent, deliver to the Agent legal opinions relating to matters
described above, which opinions shall be in form, scope and substance, and from
counsel, reasonably satisfactory to the Agent.”


1.15 Section 5.11 is hereby added to the Credit Agreement to read in its
entirety as follows:
 
“5.11           New Mortgage and Title Policy.  With respect to each property
identified on Schedule 1.1B hereto as a “Section 5.11 Property” (collectively,
the “Section 5.11 Properties”), no later than the later of (x) 45 days after the
Third Amendment Effective Date or (y) 15 days after the delivery to Agent of the
last Phase I environmental assessment or title report delivered  with respect to
the Section 5.11 Property (but in any event no later than 75 days after the
Third Amendment Effective Date), Borrower shall (i) deliver to Agent a Phase I
environmental assessment with respect to each Section 5.11 Property, (ii)
execute and deliver to Agent a first priority Mortgage, in favor of the Agent,
for the benefit of the Lenders, in recordable form and substantially in the form
of Exhibit D hereto, covering such Section 5.11 Properties (subject to the
immediately following sentence) (the “New Mortgage”) and (iii) cause the Agent
to have received (a) evidence, in form, scope and substance satisfactory to the
Agent, of recordation of the New Mortgage in the offices specified on Schedule
3.16(b) and (b) the irrevocable and unconditional commitment of the Title
Company to issue to the Agent, on behalf of the Lenders, effective as of the
date and time the New Mortgage is recorded, a C.L.T.A. lender’s title insurance
policy, or equivalent form acceptable to the Agent, in form and substance, and
with endorsements (including without limitation a “tie-in” endorsement with
respect to the existing title insurance policy in favor of the Agent),
reasonably satisfactory to the Agent, in an amount equal to $ 55,785,487.16
insuring the first priority of the New Mortgage subject to no monetary liens
(other than non-delinquent real property taxes) and only such non-monetary title
exceptions as reasonably approved by the Agent.  Notwithstanding the foregoing,
the Agent shall have the right to elect, in its sole and absolute discretion, to
delete any Section 5.11 Property from the New Mortgage or to defer receiving a
New Mortgage with respect to any Section 5.11 Property until the Agent shall
have completed any further environmental or other due diligence regarding any
particular Section 5.11 Property which the Agent elects to do in its sole and
absolute discretion and if the Agent so elects, the failure of the Borrower to
comply with the covenants in clauses (ii) and  (iii) above with respect to any
such Section 5.11 Property shall not be a default hereunder; provided that if
the Agent shall subsequently request that the Borrower execute and deliver a New
Mortgage with respect to any such Section 5.11 Property, Borrower shall comply
with the covenants in clauses (ii) and (iii) above with respect to such Section
5.11 Property within thirty (30) days after the delivery of Agent’s notice of
such request.”


1.16 Section 7(c)(i) of the Credit Agreement is hereby amended by adding, after
“Section 5.7” and in lieu of the word “or”, the words “, Section 5.11 or”.
 
1.17 Schedule 1.1A is hereby amended and restated in its entirety by Schedule
1.1A attached hereto as Attachment 2.
 
1.18 Schedule 1.1B is hereby amended and restated in its entirety by Schedule
1.1B attached hereto as Attachment 3.
 
1.19 Schedule 1.1C attached hereto as Attachment 4 is hereby added to the Credit
Agreement  after Schedule 1.1B, along with references thereto in the Table of
Schedules.
 
1.20 Schedule 1.1D attached hereto as Attachment 5 is hereby added to the Credit
Agreement  after Schedule 1.1C, along with references thereto in the Table of
Schedules.
 
 
 
 
ARTICLE II
Amendments to Registration Rights Agreement


2.01 The following definitions are hereby added to Section 1 of the Registration
Rights Agreement in their proper alphabetical order:
 
““Affected Registrable Securities” means such portion of the Registrable
Securities required by the terms hereof to be subject to an effective
Registration Statement that are, at the time of determination, not subject to an
effective Registration Statement as a result of a Registration Default.”


““Third Amendment” means that certain Amendment No. 3 to Credit Agreement and
Amendment No. 2 to Registration Rights Agreement by and among the Company, the
Agent and the lenders party thereto, and dated as of Third Amendment Effective
Date.”


““Third Amendment Effective Date” October 19, 2010.”
 
2.02 Section 2(a) of the Registration Rights Agreement is hereby amended and
restated to read in its entirety as follows:
 
“(a)           Any Holder may, subject to the terms hereof, request the Company
in writing (each such request, a “Demand”) to effect a registration with the SEC
under and in accordance with the provisions of the Securities Act of all or part
of the Registrable Securities Beneficially Owned by such Holder (a “Demand
Registration”).  The Demand shall specify the aggregate number of shares of
Registrable Securities requested to be so registered on behalf of such
Holder.  For purposes of this Agreement, Holders shall be deemed to have made a
Demand, effective as of the Third Amendment Effective Date, with respect to all
of the Registrable Securities (the “Closing Demand”).  Any request received by
the Company from a Holder as provided in this Section 2(a) shall be deemed to be
a “Demand” for purposes of this Agreement, unless the Company, in accordance
with the terms of this Agreement, shall have notified such Holder in writing,
prior to its receipt of such request from such Holder, of its intention to
register securities with the SEC, in which case the request from such Holder
shall be governed by Section 3 hereof, not this Section 2.  All Demands to be
made by a Holder pursuant to this Section 2(a) and any notifications by the
Company pursuant to the preceding sentence must be based upon a good faith
intent of such Holder or the Company, as the case may be, to effect the sale of
securities pursuant to such registrations as promptly as practicable after the
date of the Demand or notification, as the case may be, in accordance with the
terms of this Agreement.”


2.03 Section 2(c)(v) of the Registration Rights Agreement is hereby amended and
restated to read in its entirety as follows:
 
“(v)           if the Company shall have, on or after the Third Amendment
Effective Date, previously effected four (4) Demand Registrations pursuant to
the terms of this Agreement;”


2.04 Section 8(a) of the Registration Rights Agreement is hereby amended and
restated to read in its entirety as follows:
 
“The parties hereto agree that the Holders will suffer damages if the Company
fails to perform its obligations under Section 2 or Section 3 hereof and that it
would not be feasible to ascertain the extent of such damages.  Accordingly, in
the event that after a Holder has made a Demand and all Ineligibility
Accommodation Periods, Blackout Periods and Holdback Periods have expired the
Company has not filed a Registration Statement for the Registrable Securities so
requested to be registered or has not caused such Registration Statement to
become effective as provided in Section 2(b) hereof, or has not maintained the
effectiveness of such Registration Statement as provided in Section 9(b) hereof
(such events, a “Registration Default”), then damages (“Liquidated Damages”)
will accrue in the form of additional interest on the portion of the Loans that
are convertible or were converted into the Affected Registrable Securities with
respect to each 30-day period immediately following the occurrence of such
Registration Default during which, at any point during such period, such
Registration Default is continuing, in an amount equal to 0.5% multiplied by the
initial principal amount of the Loans that are convertible or were converted
into the Affected Registrable Securities.  Such additional interest shall
continue to accrue until such Registration Default has been cured; provided,
however, that, during which time at any point during such period, any Holder who
has made a Demand that is the subject of a Registration Default and who is not a
payee with respect to a Loan that is convertible into Affected Registrable
Securities shall be entitled to receive a cash payment from the Company in like
amounts no later than 30 days after each such 30-day period.”
 
 
 
 
ARTICLE III
Waiver of Specified Exceptions


In reliance upon the representations, warranties and covenants of each of the
Borrowers contained in this Amendment and the other Loan Documents, the Agent
and the Lenders signatory hereto agree, in accordance with Section 9.1 of the
Credit Agreement that the matters specified in Exhibit 5 to the Third Amendment
Closing Certificate are hereby waived (the “Waiver”).  Each of the Borrowers
acknowledges and agrees that the Waiver set forth herein shall be limited as
written and nothing herein shall be deemed to constitute a waiver of or
forbearance with respect to any other term, provision or condition of the Loan
Documents in any other instance or with respect to any Default or Event of
Default other than the matters expressly covered by the Waiver and other than as
expressly set forth herein or to prejudice any right or remedy that the Agent or
any of the Lenders may have or may in the future have under the Loan Documents,
as amended hereby, at law or in equity.
 
ARTICLE IV
Conditions Precedent


This Amendment shall become effective as of the Effective Date upon satisfaction
of the conditions set forth in Section 4.1 of the Credit Agreement.
 
ARTICLE V
Effect of Amendment


Except as expressly amended hereby, the Credit Agreement and the other Loan
Documents shall remain in full force and effect in accordance with their
respective terms.  This Amendment is a Loan Document executed pursuant to the
Credit Agreement and shall be construed, administered and applied in accordance
with all of the terms and provisions of the Credit Agreement, as amended hereby.
 
ARTICLE VI
Counterparts


This Amendment may be executed by one or more of the parties to this Amendment
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.  Delivery of
an executed signature page of this Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.  A set of the
copies of this Amendment signed by all the parties shall be lodged with the
Borrowers and the Agent.
 
ARTICLE VII
Severability


Any provision of this Amendment that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


ARTICLE VIII
Governing Law


THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.






[remainder of page intentionally blank]
 
 
 
 
       IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3
to Credit Agreement and Amendment No. 2 to Registration Rights Agreement to be
duly executed by their respective authorized representatives as of the day and
year first above written.
 


 
BORROWERS
 
CADIZ INC., as a Borrower
 
By:       _____________________
Name:  Keith Brackpool
Title:    Chief Executive Officer
 


CADIZ REAL ESTATE LLC, as a Borrower
 
By:       ____________________
Name:  Richard E. Stoddard
Title:    Chief Executive Officer
 
 
LENDER
 
MILFAM II L.P., as a Lender
 
By:  Milfam LLC, as general partner


By:       ____________________
Name:  Lloyd Miller, III
Title:    Managing Member


 
LENDER
 
LC CAPITAL MASTER FUND, LTD.
 
a Cayman Islands company,
as a Lender
 
By:       ____________________
Name:  Richard F. Conway
Title:    Director
 
 
AGENT
 
LC CAPITAL MASTER FUND, LTD.
 
a Cayman Islands company,
as the Agent
 
By:       ____________________
Name:  Richard F. Conway
Title:    Director
 
 
 
 
Attachment 1
 


 
Form of Third Amendment Closing Certificate
 




 
CADIZ INC.
 
CADIZ REAL ESTATE LLC
 
THIRD AMENDMENT CLOSING CERTIFICATE
 
October  , 2010
 
Each of the undersigned, Keith Brackpool, Chief Executive Officer of Cadiz Inc.,
a Delaware corporation (the “Company”), on behalf of and solely in his capacity
as an officer of the Company and Richard E. Stoddard, Chief Executive Officer of
Cadiz Real Estate LLC, a Delaware limited liability company (the “LLC”), on
behalf of and solely in his capacity as an officer of the LLC, does hereby
certify as of the date hereof as follows:
 
1. This Third Amendment Closing Certificate (this “Certificate”) is being
delivered pursuant to Section 4.1(d) of that certain Credit Agreement, dated as
of June 26, 2006, by and among the Borrowers, the lenders party thereto and
Peloton Partners LLP, as administrative agent (“Peloton Agent”); as amended
pursuant to that certain Amendment No. 1 to Credit Agreement dated as of
September 29, 2006 by and among Borrowers, the lenders party thereto and Peloton
Agent; as further amended pursuant to that certain Amendment No. 2 to Credit
Agreement and Amendment No. 1 to Registration Rights Agreement dated as of June
4, 2009 by and among Borrower, the lenders party thereto and LC Capital Master
Fund, Ltd., a Cayman entity, as successor to Peloton Agent in its capacity as
administrative agent (“Agent”); and as further amended pursuant to that certain
Amendment No. 3 to Credit Agreement and Amendment No. 2 to Registration Rights
Agreement (the “Third Amendment”) of even date herewith by and among Borrower,
the lenders party thereto and Agent (and as the same may be further amended and
supplemented from time to time prior to the Third Amendment Effective Date, the
“Credit Agreement”).  Capitalized terms used but not defined herein shall have
the meaning ascribed thereto in the Credit Agreement.
 
2. Attached hereto as Exhibit 1 is a certified copy of the Certificate of
Incorporation of the Company as in effect on the date hereof.   No amendment or
other document relating to or affecting the Certificate of Incorporation of the
Company has been approved by the Company or filed with the Secretary of State of
the State of Delaware (the “DESOS”) since the date of the certificate of the
DESOS attached thereto.
 
3. The Bylaws of the Company as in effect on the date hereof are filed as
Exhibit 3.1 to the Quarterly Report on Form 10-Q for the quarter ended June 30,
1999 filed by the Company with the Securities and Exchange Commission (the
“SEC”) on August 13, 1999.  No amendment or other document relating to or
affecting the Bylaws of the Company has been approved by the Company since June
30, 1999.
 
4. Attached hereto as Exhibit 2 is a certified copy of the Certificate of
Formation of the LLC as in effect on the date hereof.  No amendment or document
relating to affecting the Certificate of Formation of the LLC has been approved
by the LLC or filed with the DESOS since the date of the certificate of the
DESOS attached thereto.
 
5. The Limited Liability Company Agreement of the LLC dated December 11, 2003 as
in effect on the date hereof is filed as Exhibit 10.14 to the Annual Report on
Form 10-K for the fiscal year ended December 31, 2003 filed by the Company with
the SEC on November 2, 2004, as amended by that certain Amendment No. 1 to
Limited Liability Company Agreement of the LLC dated October 29, 2004 filed as
Exhibit 10.15 to the Annual Report on Form 10-K for the fiscal year ended
December 31, 2004 filed by the Company with the SEC on March 31, 2005.  No
amendment or other document relating to or affecting the Limited Liability
Company Agreement of the LLC has been approved by the LLC since October 29,
2004.
 
6. Attached hereto as Exhibit 3 is a true, correct and complete copy of the
resolutions of the board of directors of the Company relating to the approval of
the Third Amendment and the other Loan Documents and any other documents
required thereunder or contemplated thereby that are required to be executed,
delivered and performed by the Company pursuant thereto, which approval is in
full force and effect and has not been altered, amended or rescinded in any way.
 
7. Attached hereto as Exhibit 4 is a true, correct and complete copy of the
resolutions of the board of managers of the LLC relating the approval of the
Third Amendment and the other Loan Documents and any other documents required
thereunder or contemplated thereby that are required to be executed, delivered
and performed by the LLC pursuant thereto, which approval is in full force and
effect and has not been altered, amended or rescinded in any way.
 
8. The person named below has been duly elected (or appointed) and qualified and
is an acting officer of the Company as of the date hereof, holding the office
set forth opposite his name, and the signature set forth below opposite his name
being the genuine signature of such officer and he is authorized to execute and
deliver this Certificate and all other documents required of the Company in
connection with the execution, delivery and performance of the Third Amendment
and the other Loan Documents and any other documents required thereunder or
contemplated thereby.
 
Name
Title
Signature
Keith Brackpool
Chief Executive Officer
 



 
9. The person named below has been duly elected (or appointed) and qualified and
is an acting officer of the LLC as of the date hereof, holding the office set
forth opposite his name, and the signature set forth below opposite his name
being the genuine signature of such officer and he is authorized to execute and
deliver this Certificate and all other documents required of the LLC in
connection with the execution, delivery and performance of the Third Amendment
and the other Loan Documents and any other documents required thereunder or
contemplated thereby.
 
Name
Title
Signature
Richard E. Stoddard
Chief Executive Officer
 



10. Except as specified in Exhibit 5 attached hereto, (a) the representations
and warranties of the Company and the LLC under the Loan Documents are true and
correct as if made on the date hereof (or, if such representation or warranty is
expressly stated to have been made as of a specific date, such representation or
warranty is true and correct as of such specific date) and (b) no Default or
Event of Default has occurred and is, as of the date hereof, continuing under
the Loan Documents.
 




[Remainder of page intentionally left blank]
 
 
 
 
IN WITNESS WHEREOF, the undersigned has executed this Third Amendment Closing
Certificate and caused this Certificate to be delivered as of the __ day of
October, 2010.
 


 
By:       ________________________
Name:  Keith Brackpool
Title:    Chief Executive Officer, Cadiz Inc.
 
 
By:       ________________________
Name:  Richard E. Stoddard
Title:    Chief Executive Officer, Cadiz Real Estate LLC


 
I, Timothy J. Shaheen, the Chief Financial Officer and Secretary of the Company,
do hereby certify on behalf of the Company and solely in my capacities as Chief
Financial Officer and Secretary that Keith Brackpool is the duly elected,
qualified and acting Chief Executive Officer of the Company, that the signature
set forth above is his genuine signature and that he is authorized to execute
and deliver this Certificate and all other documents required of the Company in
connection with the execution, delivery and performance of the Third Amendment
and the Loan Documents and any other documents required thereunder or
contemplated thereby.
 
By:       ________________________
Name:  Timothy J. Shaheen
Title:    Chief Financial Officer and Secretary, Cadiz Inc.
 


 
I, Timothy J. Shaheen, the Chief Financial Officer and Secretary of the Company,
the holder of all of the outstanding membership interests of the LLC, do hereby
certify on behalf of the LLC and solely in my capacity as Chief Financial
Officer and Secretary of the Company that Richard E. Stoddard is the duly
elected, qualified and acting Chief Executive Officer of the LLC, that the
signature set forth above is his genuine signature and that he is authorized to
execute and deliver this Certificate and all other documents required of the LLC
in connection with the execution, delivery and performance of the Third
Amendment and the Loan Documents and any other documents required thereunder or
contemplated thereby.
 
By:       ________________________
Name:  Timothy J. Shaheen
Title:    Chief Financial Officer and Secretary, Cadiz Inc.
 
 
 
 
Attachment 2
 


 
SCHEDULE 1.1A:  LOAN COMMITMENTS
 


Lender
Tranche A Term Commitment
Tranche B Term Commitment
Tranche C-1 Term Commitment
Tranche C-2 Term Commitment
LC CAPITAL MASTER FUND, LTD.
c/o Lampe Conway & Company LLC
680 Fifth Avenue, Suite 1202
New York, NY 10019
Attention:  Steven G. Lampe
Telecopy:  (212) 581-8999
with a copy to:
Milbank, Tweed, Hadley & McCloy LLP
1850 K Street NW, Suite 1100
Washington, DC 20006
Attention:  Debra Alligood White, Esq.
                Telecopy:  (202) 263-7516
$9,000,000.00
$23,737,500.00
$4,500,000.00
$4,500,000.00
MILFAM II L.P.
4550 Gordon Drive
Naples, FL  34102
Attention:  Robyn Tupper
Telecopy:  (239) 262-8025
with a copy to:
Andrews Kurth LLP
450 Lexington Avenue, 15th Floor
New York, NY 10017
Attention:  Paul N. Silverstein, Esq.
Telecopy:  (212) 850-2929
$1,000,000.00
$2,637,500.00
$500,000.00
$500,000.00
AGGREGATE COMMITMENTS
$10,000,000.00
$26,375,000.00
$5,000,000.00
$5,000,000.00

 
 
 
 
Attachment 3
 


 
SCHEDULE 1.1B:  MORTGAGED PROPERTIES
 


Parcel  Number
Legal Description
Area
Owner's Title Policy
Acreage
Purchase Date
Use
0556-271-06-0000
T5N R13E Sec 1
Cadiz
TICOR no. 901984
673.82
10/14/88
Undeveloped
0556-271-25-0000
T5N R13E Sec 13
Cadiz
TICOR no. 901984
129.60
10/14/88
Undeveloped
0556-271-26-0000
T5N R13E Sec 13
Cadiz
TICOR no. 901984
440.80
10/14/88
Undeveloped
0556-281-02-0000
T5N R14E Sec 5
Cadiz
TICOR no. 901984
682.38
10/14/88
Undeveloped
0556-281-12-0000
T5N R14E Sec 9
Cadiz
TICOR no. 901984
640.00
10/14/88
Undeveloped
0556-281-13-0000
T5N R14E Sec 8
Cadiz
TICOR no. 864655
640.00
12/31/86
Undeveloped
0556-281-17-0000
T5N R14E Sec 18
Cadiz
TICOR no. 864655
624.68
12/31/86
Undeveloped
0556-281-19-0000
T5N R14E Sec 17
Cadiz
TICOR no. 864655
280.00
12/31/86
Undeveloped
0556-281-20-0000
T5N R14E Sec 17
Cadiz
TICOR no. 864655
332.00
12/31/86
Undeveloped
0556-291-10-0000
T5N R14E Sec 16
Cadiz
no owner's title policy
106.00
11/6/84
Undeveloped
0556-291-11-0000
T5N R14E Sec 16
Cadiz
no owners title policy
500.00
11/6/84
Undeveloped
0556-301-06-0000
T5N R14E Sec 13
Cadiz
TICOR no. 901984
342.70
10/14/88
Undeveloped
0556-301-07-0000
T5N R14E Sec 13
Cadiz
TICOR no. 901984
276.22
10/14/88
Undeveloped
0556-311-01-0000
T5N R14E Sec 19
Cadiz
TICOR no. 864655
646.78
12/31/86
Undeveloped
0556-311-02-0000
T5N R14E Sec 20
Cadiz
TICOR no. 864655
640.00
12/31/86
Undeveloped
0556-311-05-0000
T5N R14E Sec 23
Cadiz
TICOR no. 864655
632.71
12/31/86
Undeveloped
0556-311-06-0000
T5N R14E Sec 24
Cadiz
TICOR no. 864655
640.00
12/31/86
Undeveloped
0556-311-10-0000
T5N R14E Sec 28
Cadiz
TICOR no. 864655
640.00
12/31/86
Undeveloped
0556-311-11-0000
T5N R14E Sec 29
Cadiz
TICOR no. 864655
640.00
12/31/86
Undeveloped
0556-311-14-0000
T5N R14E Sec 32
Cadiz
TICOR no. 864655
640.00
12/31/86
Undeveloped
0556-311-16-0000
T5N R14E Sec 34
Cadiz
no owner's title policy
640.00
N/A
Undeveloped
0556-311-17-0000
T5N R14E Sec 35
Cadiz
no owner's title policy
638.57
N/A
Undeveloped
0556-311-41-0000
T5N R14E Sec 25
Cadiz
TICOR no. 901984
628.50
10/14/88
Undeveloped
0556-311-47-0000
T5N R14E Sec 26
Cadiz
TICOR no. 864655
536.93
12/31/86
Undeveloped
0556-311-49-0000
T5N R14E Sec 21
Cadiz
TICOR no. 864655
37.58
12/31/86
Vineyard-PSWRI
0556-311-52-0000
T5N R14E Sec 21
Cadiz
TICOR no. 864655
484.82
12/31/86
Undeveloped
0556-311-53-0000
T5N R14E Sec 21
Cadiz
CT no. 8222127
80.00
12/31/86
Vineyard-SWFG
0556-321-02-0000
T4N R14E Sec 5
Cadiz
CT no. 8222127
640.92
10/14/88
Undeveloped-SWFG
0556-321-03-0000
T4N R14E Sec 4
Cadiz
TICOR no. 901984
639.60
10/14/88
Undeveloped
0556-321-04-0000
T4N R14E Sec 3
Cadiz
TICOR no. 864655
640.68
12/31/86
Undeveloped
0556-321-05-0000
T4N R14E Sec 2
Cadiz
CT no. 8222127
640.22
10/14/88
Undeveloped-SWFG
0556-321-06-0000
T4N R14E Sec 1
Cadiz
CT no. 8222127
639.42
10/14/88
Undeveloped-SWFG
0556-321-10-0000
T4N R14E Sec 9
Cadiz
CT no. 8222127
640.00
10/14/88
Undeveloped-SWFG
0556-321-18-0000
T4N R14E Sec 13
Cadiz
TICOR no. 901984
640.00
10/14/88
Undeveloped
0556-341-01-0000
T5N R14E Sec 33, Par 1
Cadiz
CT no. 8222127
36.45
12/31/86
Vineyard-SWFG
0556-341-03-0000
T5N R14E Sec 33, Par 3
Cadiz
CT no. 8222127
38.81
12/31/86
Vineyard-SWFG
0556-341-04-0000
T5N R14E Sec 33, Par 4
Cadiz
CT no. 8222127
36.45
12/31/86
Vineyard-Cadiz
0556-341-05-0000
T5N R14E Sec 33, Par 5
Cadiz
CT no. 8222127
36.45
12/31/86
Vineyard-SWFG
0556-341-06-0000
T5N R14E Sec 33, Par 6
Cadiz
CT no. 8222127
38.81
12/31/86
Vineyard-SWFG
0556-341-07-0000
T5N R14E Sec 33, Par 7
Cadiz
CT no. 8222127
38.81
12/31/86
Vineyard-SWFG
0556-341-08-0000
T5N R14E Sec 33, Par 8
Cadiz
CT no. 8222127
36.45
12/31/86
Vineyard-SWFG
0556-351-01-0000
T5N R14E Sec 33, Par 9
Cadiz
CT no. 8222127
36.89
12/31/86
Vineyard-SWFG
0556-351-02-0000
T5N R14E Sec 33, Par 10
Cadiz
CT no. 8222127
38.96
12/31/86
Vineyard-SWFG
0556-351-03-0000
T5N R14E Sec 33, Par 11
Cadiz
CT no. 8222127
39.06
12/31/86
Vineyard-SWFG
0556-351-04-0000
T5N R14E Sec 33, Par 12
Cadiz
CT no. 8222127
36.78
12/31/86
Vineyard-SWFG
0556-351-05-0000
T5N R14E Sec 33, Par 13
Cadiz
CT no. 8222127
36.87
12/31/86
Vineyard-SWFG
0556-351-06-0000
T5N R14E Sec 33, Par 14
Cadiz
CT no. 8222127
39.38
12/31/86
Vineyard-SWFG
0556-351-07-0000
T5N R14E Sec 33, Par 15
Cadiz
CT no. 8222127
39.48
12/31/86
Vineyard-SWFG
0556-351-08-0000
T5N R14E Sec 33, Par 16
Cadiz
CT no. 8222127
39.56
12/31/86
Vineyard-SWFG
0558-181-04-0000
T6N R14E Sec 31
Cadiz
no owner's title policy
30.00
12/26/85
Undeveloped
0558-201-11-0000
T6N R14E Sec 29
Cadiz_Option
CT no. 6053782
640.00
12/26/96
Undeveloped
0558-201-13-0000
T6N R14E Sec 33
Cadiz_Option
CT no. 6053782
448.00
12/26/96
Undeveloped
0558-201-14-0000
T6N R14E Sec 33
Cadiz_Option
CT no. 6053782
165.50
12/26/96
Undeveloped
0653-021-14-0000
T4N R15E Sec 17
Cadiz
TICOR no. 9101984
640.00
10/14/88
Undeveloped
0653-041-10-0000
T5N R15E Sec 9
Cadiz
TICOR no. 9101984
440.00
10/14/88
Undeveloped
0653-041-13-0000
T5N R15E Sec 8
Cadiz
TICOR no. 9101984
560.10
10/14/88
Undeveloped
0653-041-15-0000
T5N R15E Sec 18
Cadiz
TICOR no. 864655
622.44
12/31/86
Undeveloped
0653-041-16-0000
T5N R15E Sec 17
Cadiz
TICOR no. 9101984
612.52
10/14/88
Undeveloped
0653-041-23-0000
T5N R15E Sec 5
Cadiz
TICOR no. 9101984
622.00
10/14/88
Undeveloped
0653-041-24-0000
T5N R15E Sec 5
Cadiz
TICOR no. 9101984
12.80
10/14/88
Undeveloped
0654-011-03-0000
T6N R15E Sec 21
Cadiz
TICOR no. 9101984
640.00
10/14/88
Undeveloped
0654-011-11-0000
T6N R15E Sec 29
Cadiz
TICOR no. 9101984
640.00
10/14/88
Undeveloped
0654-011-21-0000
T6N R15E Sec 33
Cadiz
TICOR no. 9101984
640.00
10/14/88
Undeveloped
0654-011-22-0000
T6N R15E Sec 33
Cadiz
TICOR no. 9101984
0.00
10/14/88
Undeveloped
0654-021-27-0000
T6N R 15E Sec 13
Cadiz
TICOR no. 9101984
297.05
10/14/88
Undeveloped
0645-071-18-0000
T3N R18E Sec 36
Danby
CT 6053566 k26
640.00
3/21/95
Undeveloped
0645-091-06-0000
T2N R18E Sec 12
Danby
Commonwlth 94 411050
20.00
10/7/94
Undeveloped
0645-091-09-0000
T2N R18E Sec 12
Danby
Commonwlth 94 411050
20.00
10/12/94
Undeveloped
0645-091-10-0000
T2N R18E Sec 12
Danby
Commonwlth 94 411050
20.00
10/7/94
Undeveloped
0645-101-04-0000
T2N R18E Sec 23
Danby
Commonwlth 94 411050
80.00
10/7/94
Undeveloped
0645-121-05-0000
T2N R18E Sec 36
Danby
OCT no. 94 409589
20.00
10/6/94
Undeveloped
0645-121-06-0000
T2N R18E Sec 36
Danby
OCT no. 94 409589
15.59
10/6/94
Undeveloped
0645-121-09-0000
T2N R18E Sec 36
Danby
OCT no. 94 409589
15.50
10/6/94
Undeveloped
0645-271-03-0000
T2N R18E Sec 16
Danby
OCT no. 94 409589
20.00
10/6/94
Undeveloped
0645-271-05-0000
T2N R18E Sec 16
Danby
OCT no. 94 409589
20.00
10/6/94
Undeveloped
0645-271-06-0000
T2N R18E Sec 16
Danby
OCT no. 94 409590
20.00
10/6/94
Undeveloped
0645-271-07-0000
T2N R18E Sec 16
Danby
OCT no. 94 409589
20.00
10/6/94
Undeveloped
0645-271-08-0000
T2N R18E Sec 16
Danby
OCT no. 94 409589
20.00
10/6/94
Undeveloped
0645-271-10-0000
T2N R18E Sec 16
Danby
OCT no. 94 409590
20.00
10/6/94
Undeveloped
0645-271-11-0000
T2N R18E Sec 16
Danby
OCT no. 94 409589
17.34
10/6/94
Undeveloped
0645-271-13-0000
T2N R18E Sec 16
Danby
OCT no. 94 409589
20.00
10/6/94
Undeveloped
0645-271-15-0000
T2N R18E Sec 16
Danby
OCT no. 94 409589
20.00
10/6/94
Undeveloped
0645-271-16-0000
T2N R18E Sec 16
Danby
OCT no. 94 29882
20.00
10/6/94
Undeveloped
0645-271-18-0000
T2N R18E Sec 16
Danby
OCT no. 94 409590
15.45
10/6/94
Undeveloped
0645-271-23-0000
T2N R18E Sec 16
Danby
OCT no. 94 409589
20.00
10/6/94
Undeveloped
0568-341-04-0000
T12N R20E Sec 33
Piute
FATCo no. 93-000748
571.41
1/6/93
Undeveloped
0568-341-07-0000
T12N R20E Sec 29
Piute
FATCo no. 96-197383
463.48
1/6/93
Undeveloped
0659-171-10-0000
T10N R21E Sec 29
Piute
CT no. 92035296 k27
640.00
6/18/99
Undeveloped
0659-181-03-0000
T10N R21E Sec 5
Piute
CT no. 92035296 k27
13.64
6/18/99
Undeveloped
0659-181-06-0000
T10N R21E Sec 9
Piute
CT no. 92035296 k27
641.36
6/18/99
Undeveloped
0659-241-02-0000
T10N R21E Sec 17
Piute
CT no. 92035296 k27
612.45
6/18/99
Undeveloped
0659-241-16-0000
T10N R21E Sec 21
Piute
CT no. 92035296 k27
457.19
6/18/99
Undeveloped
0659-241-17-0000
T10N R21E Sec 21
Piute
CT no. 92035296 k27
91.74
6/18/99
Undeveloped
0658-131-02-0000
T11N R20E Gov Tract 38
Piute
FATCo no. 93-00748
640.60
1/6/93
Undeveloped
0658-131-06-0000
T11N R20E Gov Tract 42
Piute
FATCo no. 93-00748
640.00
1/6/93
Undeveloped
0658-141-04-0000
T11N R20E Gov Tract 39
Piute
FATCo no. 93-00748
640.00
1/6/93
Undeveloped
0659-051-07-0000
T10N R19E Sec 25
Homer
FATCo no. 93-419956
640.00
9/30/93
Undeveloped
0659-061-16-0000
T10N R19E Sec 13
Homer
FATCo no. 93-419956
640.00
9/30/93
Undeveloped
0659-081-03-0000
T10N R20E Sec 21
Homer
FATCo no. 93-419956
640.00
9/30/93
Undeveloped
0659-081-25-0000
T10N R20E Sec 29
Homer
FATCo no. 93-419956
627.97
9/30/93
Undeveloped
0659-081-26-0000
T10N R20E Sec 29
Homer
FATCo no. 93-419956
640.00
9/30/93
Undeveloped



Section 5.11 Properties



Parcel  Number
Legal Description
Area
Owner's Title Policy
Acreage
Purchase Date
Use
0556-251-03-0000
T5N R13E Sec 21
Cadiz _Rail Cycle
CT no. 12035113
640.00
5/9/01
Undeveloped
0556-251-11-0000
T5N R13E Sec 29
Cadiz _Rail Cycle
CT no. 12035113
640.00
5/9/01
Undeveloped
0556-251-15-0000
T5N R13E Sec 33
Cadiz _Rail Cycle
CT no. 12035113
640.00
5/9/01
Undeveloped
0556-271-02-0000
T5N R13E Sec 5
Cadiz _Rail Cycle
CT no. 12035113
682.38
5/9/01
Undeveloped
0556-271-10-0000
T5N R13E Sec 9
Cadiz _Rail Cycle
CT no. 12035113
557.25
5/9/01
Undeveloped
0556-271-14-0000
Map 804 36 63 Par 5
Cadiz _Rail Cycle
CT no. 12035113
50.00
5/9/01
Undeveloped
0556-271-15-0000
Map 804 36 63 Par 6
Cadiz _Rail Cycle
CT no. 12035113
21.00
5/9/01
Undeveloped
0556-271-16-0000
Map 804 36 63 Par 7
Cadiz _Rail Cycle
CT no. 12035113
21.00
5/9/01
Undeveloped
0556-271-22-0000
T5N R13E Sec 16
Cadiz _Rail Cycle
CT no. 12035113
625.49
5/9/01
Undeveloped
0556-271-23-0000
T5N R13E Sec 17
Cadiz _Rail Cycle
CT no. 12035113
640.00
5/9/01
Undeveloped
0556-311-04-0000
T5N R14E Sec 22
Cadiz
FATCo no. 972090
620.57
12/31/86
Undeveloped
0556-311-09-0000
T5N R14E Sec 27
Cadiz
FATCo no. 972090
640.00
12/31/86
Citrus
0556-311-50-0000
T5N R14E Sec 21
Cadiz
FATCo no. 972090
37.58
12/31/86
Vineyard-Harweal
0556-341-02-0000
T5N R14E Sec 33, Par 2
Cadiz
CT no. 8222127
38.81
12/31/86
Vineyard-SWFG
0558-151-14-0000
T6N R13E Sec 33
Cadiz _Rail Cycle
CT no. 12035113
523.00
5/9/01
Undeveloped
0558-151-15-0000
T6N R13E Sec 33
Cadiz _Rail Cycle
CT no. 12035113
88.40
5/9/01
Undeveloped
0558-171-16-0000
T6N R13E Sec 36
Cadiz
no owner's title policy 1
40.00
6/27/95
Undeveloped
0558-181-05-0000
T6N R14E Sec 31
Cadiz
no owner's title policy 2
10.00
10/31/07
Undeveloped
0558-181-21-0000
T6N R14E Sec 31
Cadiz
CT no. 8222457
160.00
9/28/98
Mobile Home Park -Land
0558-181-21-6000
T6N R14E Sec 31
Cadiz
no owner's title policy
N/A
2/7/99
Mobile Home Park -Facilities
0568-251-10-0000
T13N R19E Sec 29
Cadiz_Rail Cycle
CT no. 12035113
640.00
5/9/01
Undeveloped
0645-061-15-0000
T3N R18E Sec 16
Danby
CT no. 6053565
640.00
6/4/96
Undeveloped
0653-011-15-0000
T4N R15E Sec 33
Cadiz_Rail Cycle
CT no. 12035113
640.00
5/9/01
Undeveloped
0654-031-02-0000
T6N R15E Sec 1
Cadiz
TICOR no. 9101984
477.60
10/14/88
Undeveloped
0654-031-03-0000
T6N R15E Sec 1
Cadiz
TICOR no. 9101984
149.20
10/14/88
Undeveloped
0656-111-18-0000
T9N R17E Sec 13
Cadiz_Rail Cycle
CT no. 12035113
640.00
5/9/01
Undeveloped
0659-241-03-0000
T10N R21E Sec 16
Piute
CT no. 605364 k26
556.32
6/4/96
Undeveloped
             
1 Property vested in Pergola Properties
         
2 Property vested in Octagon Partners
         

 
 
 
 
Attachment 4
 


 
SCHEDULE 1.1C:  FACILITY DESIGNATIONS AND CONVERSION PRICES
 


Facility Designation
Conversion Price
Tranche A-1 Term Loans
$7.00 per common share
Tranche A-2a Term Loans
$35.00 per common share
Tranche A-2b Term Loans
NONE (not convertible)
Tranche B-1 Term Loans
$13.50 per common share
Tranche B-2 Term Loans
$12.50 per common share
Tranche B-3a Term Loans
$35.00 per common share
Tranche B-3b Term Loans
NONE (not convertible)
Tranche C-1 Term Loans
$13.50 per common share
Tranche C-2 Term Loans
$12.50 per common share

 
 
 
 
Attachment 5
 


 
SCHEDULE 1.1D:  ACCRETED LOAN VALUES
 
AS OF THE THIRD AMENDMENT EFFECTIVE DATE
 


Facility Designation
Accreted Loan Value
Tranche A-2 Term Loans
$8,037,075.51
Tranche B Term Loans
$33,198,411.65

 

